DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/037,408 on February 4, 2022. Please note: Claims 1, 4, 9, 13, 15, 16, 18 and 21 have been amended, claim 2 has been cancelled, and claim 22 has been newly added. Claims 1 and 3-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections, except those noted below, are hereby withdrawn since the amended claims, submitted on 02/04/2022, overcome the objections.
Claims 1-20 are objected to because of the following informalities:
	In line 37 of Claim 1 and line 35 of Claim 16: “a position of a user” should read “a position of the user” because the claim already recites “a user” previously.
	Between the end of Claim 16 and the beginning of Claim 17 there appears to be a superfluous period, which should be removed.
Claims 3-15 and 17-20 depend on claims 1 and 16, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-21 of U.S. Patent No. 10831311 in view of Weinraub (US 20170024010 A1). 
	
Present Application
U.S. Patent No. 10831311
1. An assistive device, comprising:
 and a plurality of defined regions;
a first circuitry configured to:
receive sensor data of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with a first proximity range of the assistive device, and
wherein the first proximity range corresponds to a template map of the 3D real- world area;
concurrently process first sensor data received from a first sensor of the plurality of different types of sensors and second sensor data received from a second sensor of the plurality of different types of sensors;





a second circuitry configured to:




establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in each of the plurality of defined regions of the haptic feedback interface, the concurrent processing of the first sensor data received from the first sensor and the second sensor data received from the second sensor; and


a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface for each of the plurality of defined regions based on the established mapping, 
wherein the haptic feedback generator is further configured to generate a first touch-discernible feedback on a first defined region of the haptic feedback interface, wherein the first defined region corresponds to a front view from a perspective of a user,
wherein the haptic feedback generator further configured to generate a second touch-discernible feedback on a second defined region of the haptic feedback interface, wherein the second defined region corresponds to a rear view from the perspective of the user,

wherein each of the first touch-discernible feedback and the second touch-discernible feedback comprises at least one touch-discernible cue discern a 3D arrangement of each object of the plurality of objects 

wherein the at least one touch-discernible cue for the 3D arrangement of each object of the plurality of objects comprises at least one protrusion that extends from a surface of the haptic feedback interface.



a first circuitry configured to: 
receive sensor data of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with a first proximity range of the assistive device, and wherein the first proximity range corresponds to a template map of the 3D real-world area; 
assign first information associated with a first group of sensors of the plurality of different types of sensors a weight greater than second information associated with a second group of sensors of the plurality of different types of sensors, based on defined rules and environmental conditions surrounding the assistive device, wherein the defined rules are based on an accuracy of information detected in different environment conditions from each sensor; 
a second circuitry configured to: 
determine a scaling factor based on the first proximity range that corresponds to the template map of the 3D real -world area and a defined region of the haptic feedback interface; and 
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in the defined region of the haptic feedback interface, wherein the mapping of the scaling factor and the first information associated with the first group of sensors that is assigned the weight greater than the second information associated with the second group of sensors; and 

a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the established mapping, 














wherein the touch-discernible feedback comprises a plurality of touch-discernible cues to discern a 3D arrangement of each object of the plurality of objects 


	As shown by the above comparison, the limitations of claim 1 of Patent No. 10831311 not included in claim 1 of the present application are indicated by an underline and the limitations of claim 1 of the present application that are not included in claim 1 of Patent No. 10831311 are indicated by italics. The remainder of the limitations of claim 1 of the present application are encompassed by the unmarked limitations of claim 1 of Patent No. 10831311. Therefore, claim 1 of Patent No. 10831311 differs from claim 1 of the present application by the addition of the italicized limitations.
However, in the same field of endeavor, guidance devices for the sensory impaired (Weinraub, paragraph [0001]), Weinraub teaches:
An assistive device (FIG. 4A), comprising:
a haptic feedback interface comprising a plurality of haptic elements (See paragraph [0053], last 7 lines) and a plurality of defined regions (See paragraph [0082]: the different portions of the input/output touch surface 411 correspond to a plurality of defined regions); 
a first circuitry (See FIG. 4B: the Examiner is interpreting 425 in combination with 424 as corresponding to a first circuitry) configured to: 
	receive sensor data (See paragraph [0037], last 5 lines; See paragraph [0060], lines 7-13; Therefore, the circuitry (i.e., communication unit 425) is capable of receiving the sensor data regarding the environment) of a three-dimensional (3D) real- world area from a plurality of different types of sensors that are communicatively coupled to the assistive device (See paragraph [0041], disclosing a plurality of different types of sensors that are communicatively coupled to the assistive device that obtain sensor data of a three-dimensional (3D) real- world area within a first proximity range of the assistive device (“The environmental data may be obtained from a variety of different kind of sensors or other sensor data components)”), 
	wherein the sensor data is associated with a first proximity range of the assistive device (See paragraph [0078], disclosing a series of ranges that define a first proximity range between a three-dimensional (3D) real- world area and the assistive device that the sensor data is obtained from), and
	wherein the first proximity range corresponds to a template map of the 3D real-world area (See paragraph [0044], lines 1-9; Therefore, in a client/server configuration, a model generated by another device corresponds to a template map of the 3D real-world area. This is supported by the fact that the model is a map of the 3D real-world area (see also paragraph [0042]) and is copied by the assistive device, as discussed in paragraph [0044], and therefore serves as a template; See paragraph [0073], lines 1-4 and FIG. 6A: therefore, since the model is mapped to the first proximity range, as shown in this figure, the first proximity range corresponds to the template map); 
	concurrently process first sensor data (See FIG. 3: in 310 and 320, environmental data is concurrently processed, which includes first and second data, as discussed below) received from a first sensor of the plurality of different types of sensors and second sensor data received from a second sensor of the plurality of different types of sensors (See paragraph [0041], lines 3-11, disclosing different sensors which may correspond to a first sensor and a second sensor (i.e., an image sensor and a positional sensor); See paragraph [0041], last five lines, disclosing the first and second data that is received from the first and second sensor);
a second circuitry (See paragraph [0060], lines 1-4; Therefore, the processing unit 424 corresponds to a second circuitry) configured to:
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in each of the plurality of defined regions (See paragraph [0082], discussing the plurality of defined regions) of the haptic feedback interface (See paragraph [0073], lines 1-4; FIG. 6A shows a mapping of a plurality of objects (e.g., 643-645) within the first proximity range to the plurality of haptic elements in a defined region of the haptic feedback interface (the region shown in 411));
(See FIG. 3: 320; See also paragraph [0041]); and
a haptic feedback generator (See paragraph [0053], last 7 lines; Therefore, to produce the tactile output on the input/output touch surface 411, the assistive device 101 must include a haptic feedback generator) configured to generate a touch-discernible feedback on the haptic feedback interface for each of the plurality of defined regions  (See paragraph [0082], discussing the plurality of defined regions) based on the established mapping (See paragraph [0073], lines 1-4), 
wherein the haptic feedback generator is further configured to generate a first touch-discernible feedback on a first defined region of the haptic feedback interface, wherein the first defined region corresponds to a front view from a perspective of a user (See paragraph [0082], lines 4-8: the portion of the input/output touch surface 411 may corresponding to objects located in the user's direction of travel corresponds to the claimed first defined region corresponds to a front view from a perspective of a user), 
wherein the haptic feedback generator further configured to generate a second touch-discernible feedback on a second defined region of the haptic feedback interface, wherein the second defined region corresponds to a rear view from the perspective of the user (See paragraph [0082], lines 4-8: the portion of the input/output touch surface 411 may corresponding to objects located in the opposite direction corresponds to the claimed second defined region corresponds to a rear view from the perspective of the user),
wherein each of the first touch-discernible feedback and the second touch-discernible feedback comprises at least one touch-discernible cue (See paragraph [0082], discussing the plurality of defined regions with the first and second touch-discernible feedback) to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device (See paragraph [0078], lines 1-7; See paragraph [0079]; See paragraph [0081], lines 1-10), and
wherein the at least one touch-discernible cue for the 3D arrangement of each object of the plurality of objects comprises at least one protrusion that extends from a surface of the haptic feedback interface (See FIG. 6A: a plurality of protrusions, 644 and 645) (See paragraph [0075]: each protrusion is created by raised bumps; This interpretation is supported by Applicant’s paragraph [0053]. Similar to Applicant’s disclosure, Weinraub teaches protrusions 644, 645 that are formed by a raised shape-pattern or a bulge that sticks out from at least one or a group of haptic elements of the plurality of haptic elements, as discussed in paragraph [0075]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assistive device (as claimed in claim 1 of Patent No. 10831311) by including the missing limitations (as claimed in claim 1 of the present application). Including the concurrent processing of first and second sensor data and establishing the mapping based on this concurrent processing would have allowed the device to acquire environmental data regarding any aspect of an environment such as the presence and/or position of objects, the movement of objects, weather conditions, textures, temperatures, and/or any other information about the environment (See Weinraub, paragraph [0041]), furthermore including the plurality of defined regions would have allowed to the user to perceive objects in front of and behind them (See Weinraub, paragraph [0082]), furthermore including the claimed at least one protrusion would allow the user to discern the shape of objects (See Weinraub, paragraph [0075]).

Dependent claims 3-15 of the present application recite substantially the same limitations as claims 3-15 of Patent No. 10831311, and are therefore rejected as being obvious over the claims of Patent No. 10831311 in view of Weinraub for the reasons discussed above with regard to independent claim 1.

Independent claim 16 of the present application recites substantially the same limitations as independent claim 1 of the present application, except claimed as a method. Independent claim 16 of Patent No. 10831311 recites substantially the same limitations as independent claim 1 of Patent No. 10831311, except claimed as a method. Therefore, independent claim 16 of the present application is rejected over independent claim 16 of Patent No. 10831311in view of Weinraub for the same reasons as discussed above with regard to claim 1.

Dependent claims 17-20 of the present application recite substantially the same limitations as claims 17-20 of Patent No. 10831311, and are therefore rejected as being obvious over the claims of Patent No. 10831311 in view of Weinraub for the reasons discussed above with regard to independent claim 16.

Present Application
U.S. Patent No. 10831311

a haptic feedback interface comprising a plurality of haptic elements;
a first circuitry configured to:
receive sensor data of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with a first proximity range of the assistive device, and
wherein the first proximity range corresponds to a template map of the 3D real- world area;
concurrently process first sensor data received from a first sensor of the plurality of different types of sensors and second sensor data received from a second sensor of the plurality of different types of sensors;




a second circuitry configured to:




establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in a defined region of the haptic feedback interface, wherein the mapping of the concurrent processing of the first sensor data received from the first sensor and the second sensor data received from the second sensor; and

a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the established mapping, wherein the touch-discernible feedback comprises a plurality of touch-discernible cues to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device,

wherein the touch-discernible feedback corresponds to a differential temperature-based touch-discernible feedback.

a haptic feedback interface comprising a plurality of haptic elements; 
a first circuitry configured to: 
receive sensor data of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with a first proximity range of the assistive device, and wherein the first proximity range corresponds to a template map of the 3D real-world area; 
assign first information associated with a first group of sensors of the plurality of different types of sensors a weight greater than second information associated with a second group of sensors of the plurality of different types of sensors, based on defined rules and environmental conditions surrounding the assistive device, wherein the defined rules are based on an accuracy of information detected in different environment conditions from each sensor; 
a second circuitry configured to: 
determine a scaling factor based on the first proximity range that corresponds to the template map of the 3D real -world area and a defined region of the haptic feedback interface; and 
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in the defined region of the scaling factor and the first information associated with the first group of sensors that is assigned the weight greater than the second information associated with the second group of sensors; and 
a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the established mapping, wherein the touch-discernible feedback comprises a plurality of touch-discernible cues to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device.
    2. The assistive device according to claim 1, wherein the touch-discernible feedback corresponds to at least one of a differential pressure-based touch-discernible feedback, a differential temperature-based touch-discernible feedback, a differential electric pulse-based touch-discernible feedback, or a differential raised shape pattern-based touch-discernible feedback.


	As shown by the above comparison, the limitations of claim 2 of Patent No. 10831311 not included in claim 21 of the present application are indicated by an underline and the limitations of claim 21 of the present application that are not included in claim 2 of Patent No. 10831311 are indicated by italics. The remainder of the limitations of claim 21 of the present application are encompassed by the unmarked limitations of claim 2 of Patent No. 10831311. Therefore, claim 2 of Patent No. 10831311 differs from claim 21 of the present application by the addition of the italicized limitations. These italicized limitations are the same as those discussed with regard to claim .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-11 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinraub (US 20170024010 A1).

Regarding Claim 1, Weinraub teaches:
An assistive device (FIG. 4A), comprising:
a haptic feedback interface comprising a plurality of haptic elements (See paragraph [0053], last 7 lines) and a plurality of defined regions (See paragraph [0082]: the different portions of the input/output touch surface 411 correspond to a plurality of defined regions); 
a first circuitry (See FIG. 4B: the Examiner is interpreting 425 in combination with 424 as corresponding to a first circuitry) configured to: 
	receive sensor data (See paragraph [0037], last 5 lines; See paragraph [0060], lines 7-13; Therefore, the circuitry (i.e., communication unit 425) is capable of receiving the sensor data regarding the environment) of a three-dimensional (3D) real- world area from a plurality of different types of sensors that are communicatively coupled to the assistive device (See paragraph [0041], disclosing a plurality of different types of sensors that are communicatively coupled to the assistive device that obtain sensor data of a three-dimensional (3D) real- world area within a first proximity range of the assistive device (“The environmental data may be obtained from a variety of different kind of sensors or other sensor data components)”), 
	wherein the sensor data is associated with a first proximity range of the assistive device (See paragraph [0078], disclosing a series of ranges that define a first proximity range between a three-dimensional (3D) real- world area and the assistive device that the sensor data is obtained from), and
	wherein the first proximity range corresponds to a template map of the 3D real-world area (See paragraph [0044], lines 1-9; Therefore, in a client/server configuration, a model generated by another device corresponds to a template map of the 3D real-world area. This is supported by the fact that the model is a map of the 3D real-world area (see also paragraph [0042]) and is copied by the assistive device, as discussed in paragraph [0044], and therefore serves as a template; See paragraph [0073], lines 1-4 and FIG. 6A: therefore, since the model is mapped to the first proximity range, as shown in this figure, the first proximity range corresponds to the template map); 
	concurrently process first sensor data (See FIG. 3: in 310 and 320, environmental data is concurrently processed, which includes first and second data, as discussed below) received from a first sensor of the plurality of different types of sensors and second sensor data received from a second sensor of the plurality of different types of sensors (See paragraph [0041], lines 3-11, disclosing different sensors which may correspond to a first sensor and a second sensor (i.e., an image sensor and a positional sensor); See paragraph [0041], last five lines, disclosing the first and second data that is received from the first and second sensor);
a second circuitry (See paragraph [0060], lines 1-4; Therefore, the processing unit 424 corresponds to a second circuitry) configured to:
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in each of the plurality of defined regions (See paragraph [0082], discussing the plurality of defined regions) of the haptic feedback interface (See paragraph [0073], lines 1-4; FIG. 6A shows a mapping of a plurality of objects (e.g., 643-645) within the first proximity range to the plurality of haptic elements in a defined region of the haptic feedback interface (the region shown in 411));
(See FIG. 3: 320; See also paragraph [0041]); and
a haptic feedback generator (See paragraph [0053], last 7 lines; Therefore, to produce the tactile output on the input/output touch surface 411, the assistive device 101 must include a haptic feedback generator) configured to generate a touch-discernible feedback on the haptic feedback interface for each of the plurality of defined regions  (See paragraph [0082], discussing the plurality of defined regions) based on the established mapping (See paragraph [0073], lines 1-4), 
wherein the haptic feedback generator is further configured to generate a first touch-discernible feedback on a first defined region of the haptic feedback interface, wherein the first defined region corresponds to a front view from a perspective of a user (See paragraph [0082], lines 4-8: the portion of the input/output touch surface 411 may corresponding to objects located in the user's direction of travel corresponds to the claimed first defined region corresponds to a front view from a perspective of a user), 
wherein the haptic feedback generator further configured to generate a second touch-discernible feedback on a second defined region of the haptic feedback interface, wherein the second defined region corresponds to a rear view from the perspective of the user (See paragraph [0082], lines 4-8: the portion of the input/output touch surface 411 may corresponding to objects located in the opposite direction corresponds to the claimed second defined region corresponds to a rear view from the perspective of the user),
wherein each of the first touch-discernible feedback and the second touch-discernible feedback comprises at least one touch-discernible cue (See paragraph [0082], discussing the plurality of defined regions with the first and second touch-discernible feedback) to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device (See paragraph [0078], lines 1-7; See paragraph [0079]; See paragraph [0081], lines 1-10), and
wherein the at least one touch-discernible cue for the 3D arrangement of each object of the plurality of objects comprises at least one protrusion that extends from a surface of the haptic feedback interface (See FIG. 6A: a plurality of protrusions, 644 and 645) (See paragraph [0075]: each protrusion is created by raised bumps; This interpretation is supported by Applicant’s paragraph [0053]. Similar to Applicant’s disclosure, Weinraub teaches protrusions 644, 645 that are formed by a raised shape-pattern or a bulge that sticks out from at least one or a group of haptic elements of the plurality of haptic elements, as discussed in paragraph [0075]).

Regarding Claim 3, Weinraub teaches:
The assistive device according to claim 1, wherein the second circuitry is further configured to identify an object-type of each object of the plurality of objects within the first proximity range of the assistive device, and wherein the object-type of each object is identified based on the sensor data (See paragraph [0016], lines 9-13; See paragraph [0050], lines 1-5).

Regarding Claim 4, Weinraub teaches:
The assistive device according to claim 3, wherein the haptic feedback generator is further configured to generate the at least one touch-discernible cue to discern the object-type of each object of the plurality of objects within the first proximity range of the assistive device (See paragraph [0050], lines 1-5; See paragraph [0075], lines 1-7).

Regarding Claim 5, Weinraub teaches:
The assistive device according to claim 4, wherein the second circuitry is further configured to determine at least one of a relative position (See paragraph [0079]) or a height of each object of the plurality of objects with respect to the position of the user of the assistive device for the 3D arrangement (See paragraph [0081], lines 3-10), and 
wherein the at least one of the relative position or the height of each object is determined based on the sensor data received in real time or near-real time from the plurality of different types of sensors (See paragraph [0037], lines 7-23; Therefore, to provide accurate and useful output to the user 102, the sensor data must be received in real time or near-real time from the plurality of different types of sensors worn by the user).

Regarding Claim 6, Weinraub teaches:
(See paragraph [0042], lines 1-6), and 
wherein the 3D digital model is for the mapping of the plurality of objects within the first proximity range to the at least one haptic element of the plurality of haptic elements (See paragraph [0045], lines 1-7).

Regarding Claim 7, Weinraub teaches:
The assistive device according to claim 4, wherein the second circuitry is further configured to:
acquire the template map of the 3D real-world area within the first proximity range of the assistive device from a server, wherein the template map is acquired based on the position of the user (See paragraph [0044], lines 1-9; Therefore, in a client/server configuration, a model generated by another device (corresponding to the template map of the 3D real-world area) would be acquired from a server. This acquiring is based on the position of the user because, as shown in FIG. 1 for example, "another device" would need to be relatively nearby the position of the user to provide the model of the 3D real-world area the user is in); and 
update the template map with at least positional information of the plurality of objects (See paragraph [0046], lines 7-18; Therefore, the template map received from the server would be updated with at least positional information of the plurality of objects to indicate movement of the objects) based on the sensor data of the 3D real-world area within the first proximity range of the assistive device, wherein the at least positional information of the plurality of objects is received from the plurality of different types of sensors in real time or near-real time (See paragraph [0037], lines 7-23; Therefore, to provide accurate and useful output to the user 102, the sensor data must be received in real time or near-real time from the plurality of different types of sensors worn by the user).

Regarding Claim 8, Weinraub teaches:
The assistive device according to claim 1, wherein the first proximity range is selected on the assistive device (See paragraph [0078], lines 1-17; Therefore, the first proximity range is selected on the assistive device).

Claim 9, Weinraub teaches:
The assistive device according to claim 1, wherein the second circuitry is further configured to update the mapping of the plurality of objects within the first proximity range to the plurality of haptic elements in each of the plurality of defined regions (See paragraph [0082], discussing the plurality of defined regions) of the haptic feedback interface, wherein the mapping is updated based on a change in position of at least one movable object of the plurality of objects or the user (See paragraph [0046], lines 7-18; See paragraph [0080], lines 1-7; Therefore, the mapping of the plurality of objects within the first proximity range to the plurality of haptic elements in the defined region of the haptic feedback interface would be updated based on a change in position of one or more movable objects of the plurality of objects or the user), and wherein the change in the position is detected in real time or near-real time from the sensor data (See paragraph [0037], lines 7-23; Therefore, to provide accurate and useful output to the user 102, the change in the position must be detected in real time or near-real time from the received sensor data).

Regarding Claim 10, Weinraub teaches:
The assistive device according to claim 9, wherein the haptic feedback generator is further configured to update the touch-discernible feedback on the haptic feedback interface based on the update of the mapping, and wherein the updated touch- discernible feedback comprises a change in the relative position of at least one object of the plurality of objects with respect to the position of the user of the assistive device (See paragraph [0081], lines 1-13).

Regarding Claim 11, Weinraub teaches:
The assistive device according to claim 1, wherein the haptic feedback generator is further configured to output an audio feedback in combination with the touch-discernible feedback to enable non-visual discernment of the 3D real-world area within the first proximity range of the assistive device by the user as the user moves from a first location to a second location in the 3D real-world area within the first proximity range (See paragraph [0039], last 11 lines).

Regarding Claim 14, Weinraub teaches:
(See paragraph [0061], lines 1-5).

Regarding Claim 15, Weinraub teaches:
The assistive device according to claim 14 further comprising a haptic feedback controller (FIG. 4B: processing unit 424), wherein the haptic feedback controller is configured to detect a haptic input on the haptic feedback interface (See paragraph [0046], lines 1-7), and wherein the haptic input is detected based on a press on the at least one touch-discernible cue generated in the touch-discernible haptic feedback (See paragraph [0073], last 8 lines; Therefore, the processing unit 424 is configured to detect a haptic input on the haptic feedback interface (an area of the input/output touch surface 411 where a user's hand has been detected as currently touching the input/output touch surface 411), based on a press on at least one of the plurality of differential touch-discernible cues generated in the touch-discernible haptic feedback (FIG. 6A shows that the hand is detected as touching the plurality of differential touch-discernible cues 643-645)).

Regarding Claim 16, Weinraub teaches:
A method to provide assistance to a user (FIG. 3), comprising:
in an assistive device (FIG. 4A) that comprises a first circuitry (FIG. 4B: communication unit 425), a second circuitry (FIG. 4B: processing unit 424), a haptic feedback generator (See paragraph [0053], last 7 lines; Therefore, to produce the tactile output on the input/output touch surface 411, the assistive device 101 must include a haptic feedback generator), and a haptic feedback interface that includes a plurality of haptic elements (See paragraph [0053], last 7 lines) and a plurality of defined regions (See paragraph [0082]: the different portions of the input/output touch surface 411 correspond to a plurality of defined regions):
 receiving, by the first circuitry, sensor data (See paragraph [0037], last 5 lines; See paragraph [0060], lines 7-13; Therefore, the circuitry (i.e., communication unit 425) capable of receiving the sensor data regarding the environment corresponds to the first circuitry) of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device (See paragraph [0041], disclosing a plurality of different types of sensors that are communicatively coupled to the assistive device that obtain sensor data of a three-dimensional (3D) real- world area within a first proximity range of the assistive device (“The environmental data may be obtained from a variety of different kind of sensors or other sensor data components)”), 
wherein the sensor data is associated with a first proximity range of the assistive device (See paragraph [0078], disclosing a series of ranges that define a first proximity range between a three-dimensional (3D) real- world area and the assistive device that the sensor data is obtained from), and
wherein the first proximity range corresponds to a template map of the 3D real-world area (See paragraph [0044], lines 1-9; Therefore, in a client/server configuration, a model generated by another device corresponds to a template map of the 3D real-world area. This is supported by the fact that the model is a map of the 3D real-world area (see also paragraph [0042]) and is copied by the assistive device, as discussed in paragraph [0044], and therefore serves as a template; See paragraph [0073], lines 1-4 and FIG. 6A: therefore, since the model is mapped to the first proximity range, as shown in this figure, the first proximity range corresponds to the template map); 
concurrently processing first sensor data (See FIG. 3: in 310 and 320, environmental data is concurrently processed, which includes first and second data, as discussed below) received from a first sensor of the plurality of different types of sensors and second sensor data received from a second sensor of the plurality of different types of sensors (See paragraph [0041], lines 3-11, disclosing different sensors which may correspond to a first sensor and a second sensor (i.e., an image sensor and a positional sensor); See paragraph [0041], last five lines, disclosing the first and second data that is received from the first and second sensor);
establishing, by the second circuitry (See paragraph [0060], lines 1-4; Therefore, the processing unit 424 corresponds to a second circuitry), a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in each of the plurality of defined regions (See paragraph [0082], discussing the plurality of defined regions) of the haptic feedback interface (See paragraph [0073], lines 1-4; FIG. 6A shows a mapping of a plurality of objects (e.g., 643-645) within the first proximity range to the plurality of haptic elements in a defined region of the haptic feedback interface (the region shown in 411)), 
wherein the mapping of the plurality of objects within the first proximity range is established based on the concurrent processing of the first sensor data received from the first sensor and the second sensor data received from the second sensor (See FIG. 3: 320; See also paragraph [0041]); and
(See paragraph [0082], discussing the plurality of defined regions) based on the established mapping (See paragraph [0073], lines 1-4), 
wherein a first touch-discernible feedback is generated on a first defined region of the haptic feedback interface, wherein the first defined region corresponds to a front view from a perspective of a user (See paragraph [0082], lines 4-8: the portion of the input/output touch surface 411 may corresponding to objects located in the user's direction of travel corresponds to the claimed first defined region corresponds to a front view from a perspective of a user), 
wherein a second touch-discernible feedback is generated on a second defined region of the haptic feedback interface, wherein the second defined region corresponds to a rear view from the perspective of the user (See paragraph [0082], lines 4-8: the portion of the input/output touch surface 411 may corresponding to objects located in the opposite direction corresponds to the claimed second defined region corresponds to a rear view from the perspective of the user),
wherein each of the first touch-discernible feedback and the second touch-discernible feedback comprises at least one touch-discernible cue (See paragraph [0082], discussing the plurality of defined regions with the first and second touch-discernible feedback) to discern a 3D arrangement of each object of the plurality of objects with respect to a position of the user of the assistive device (See paragraph [0078], lines 1-7; See paragraph [0079]; See paragraph [0081], lines 1-10), and
wherein the at least one touch-discernible cue for the 3D arrangement of each object of the plurality of objects comprises at least one protrusion that extends from a surface of the haptic feedback interface (See FIG. 6A: a plurality of protrusions, 644 and 645) (See paragraph [0075]: each protrusion is created by raised bumps).

Regarding Claim 17, Weinraub teaches:
The method according to claim 16, further comprising identifying, by the second circuitry, an object-type of each object of the plurality of objects within the first proximity range of the assistive device, wherein the object-type of each object is identified based at least one of the first sensor data or the second sensor data (See paragraph [0016], lines 9-13; See paragraph [0050], lines 1-5).

Claim 18, Weinraub teaches:
The method according to claim 17, further comprising generating, by the haptic feedback generator, the at least one touch-discernible cue to discern the object-type of each object of the plurality of objects within the first proximity range of the assistive device (See paragraph [0050], lines 1-5; See paragraph [0075], lines 1-7).

Regarding Claim 19, Weinraub teaches:
The method according to claim 16, further comprising determining, by the second circuitry, at least one of a relative position (See paragraph [0079])  or a height of each object of the plurality of objects with respect to the position of the user of the assistive device for the 3D arrangement (See paragraph [0081], lines 3-10), 
wherein the at least one of the relative position or the height of each object is determined based on the sensor data received in real time or near-real time from the plurality of different types of sensors (See paragraph [0037], lines 7-23; Therefore, to provide accurate and useful output to the user 102, the sensor data must be received in real time or near-real time from the plurality of different types of sensors).

Regarding Claim 20, Weinraub teaches:
The method according to claim 16, further comprising generating, by the second circuitry, a three-dimensional (3D) digital model of the 3D real-world area within the first proximity range, wherein the 3D digital model is generated based on the received sensor data (See paragraph [0042], lines 1-6), and 
wherein the 3D digital model is for the mapping of the plurality of objects within the first proximity range to the at least one haptic element of the plurality of haptic elements (See paragraph [0045], lines 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weinraub in view of Bowler (US 20120169620 A1).

Regarding Claim 12, Weinraub teaches:
The assistive device according to claim 1, further comprises a memory of the assistive device (See paragraph [0059], last 8 lines).
Weinraub does not explicitly teach:
a learning engine in the memory of the assistive device, wherein the second circuitry is further configured to determine at least one pattern in a plurality of user interactions on the haptic feedback interface over a period of time, and wherein the at least one pattern is determined based on a tracking of a usage pattern of the assistive device by the learning engine.
However, in the same field of endeavor, user interfaces with haptic feedback (See Bowler, paragraph [0044]), Bowler teaches:
a learning engine in a memory of a device (See FIG. 3: learning module 232 in controller 206 of 200), wherein second circuitry is configured to determine at least one pattern in a plurality of user interactions on a haptic feedback interface (See paragraph [0037], lines 7-16) over a period of time, and wherein the at least one pattern is determined based on a tracking of a usage pattern of the device by the learning engine (See paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assistive device (as taught by Weinraub) so it further comprises a learning engine in the memory of the assistive device, wherein the second circuitry is further configured to determine at least one pattern in a plurality of user interactions on the haptic feedback interface over a period of time, and wherein the at least one pattern is determined based on a tracking of a usage pattern of the assistive device by the learning engine (as taught by Bowler). Doing so would allow for the haptic feedback interface to determine whether an input pattern coincides with or is in a desired position relative to, a position of a corresponding one of one or more interactive elements (See Bowler, paragraph [0038]).

Regarding Claim 13, Weinraub in view of Bowler teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub in view of Bowler teaches:
(See paragraph [0082], discussing the plurality of defined regions) of the haptic feedback interface based on the determined at least one pattern (See Bowler, paragraph [0038]; See Bowler, paragraph [0044]; Therefore, in adopting the learning engine of Bowler, the second circuitry is further configured to adapt the mapping of the plurality of objects within the first proximity range to the plurality of haptic elements in the defined region of the haptic feedback interface based on the determined at least one pattern by determining whether the at least one pattern indicates coincides with or is in a desired position relative to, a position of a corresponding one of the one or more interactive elements).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Weinraub in view of Chi et al. (US 20160378214 A1), hereinafter Chi.

Regarding Claim 21, Weinraub teaches:
An assistive device (FIG. 4A), comprising:
a haptic feedback interface comprising a plurality of haptic elements (See paragraph [0053], last 7 lines); 
a first circuitry (See FIG. 4B: the Examiner is interpreting 425 in combination with 424 as corresponding to a first circuitry) configured to: 
	receive sensor data (See paragraph [0037], last 5 lines; See paragraph [0060], lines 7-13; Therefore, the circuitry (i.e., communication unit 425) is capable of receiving the sensor data regarding the environment) of a three-dimensional (3D) real- world area from a plurality of different types of sensors that are communicatively coupled to the assistive device (See paragraph [0041], disclosing a plurality of different types of sensors that are communicatively coupled to the assistive device that obtain sensor data of a three-dimensional (3D) real- world area within a first proximity range of the assistive device (“The environmental data may be obtained from a variety of different kind of sensors or other sensor data components)”), 
(See paragraph [0078], disclosing a series of ranges that define a first proximity range between a three-dimensional (3D) real- world area and the assistive device that the sensor data is obtained from), and
	wherein the first proximity range corresponds to a template map of the 3D real-world area (See paragraph [0044], lines 1-9; Therefore, in a client/server configuration, a model generated by another device corresponds to a template map of the 3D real-world area. This is supported by the fact that the model is a map of the 3D real-world area (see also paragraph [0042]) and is copied by the assistive device, as discussed in paragraph [0044], and therefore serves as a template; See paragraph [0073], lines 1-4 and FIG. 6A: therefore, since the model is mapped to the first proximity range, as shown in this figure, the first proximity range corresponds to the template map); 
	concurrently process first sensor data (See FIG. 3: in 310 and 320, environmental data is concurrently processed, which includes first and second data, as discussed below) received from a first sensor of the plurality of different types of sensors and second sensor data received from a second sensor of the plurality of different types of sensors (See paragraph [0041], lines 3-11, disclosing different sensors which may correspond to a first sensor and a second sensor (i.e., an image sensor and a positional sensor); See paragraph [0041], last five lines, disclosing the first and second data that is received from the first and second sensor);
a second circuitry (See paragraph [0060], lines 1-4; Therefore, the processing unit 424 corresponds to a second circuitry) configured to:
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in the defined region of the haptic feedback interface (See paragraph [0073], lines 1-4; FIG. 6A shows a mapping of a plurality of objects (e.g., 643-645) within the first proximity range to the plurality of haptic elements in a defined region of the haptic feedback interface (the region shown in 411));
	wherein the mapping of the plurality of objects within the first proximity range is established based on the concurrent processing of the first sensor data received from the first sensor and the second sensor data received from the second sensor (See FIG. 3: 320; See also paragraph [0041]); and
a haptic feedback generator (See paragraph [0053], last 7 lines; Therefore, to produce the tactile output on the input/output touch surface 411, the assistive device 101 must include a haptic feedback generator) (See paragraph [0073], lines 1-4), 
wherein the touch-discernible feedback comprises a plurality of touch-discernible cues to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device (See paragraph [0078], lines 1-7; See paragraph [0079]; See paragraph [0081], lines 1-10),
wherein the touch-discernible feedback corresponds to a differential raised shape pattern-based touch- discernible feedback (See paragraph [0053], last 7 lines).
Weinraub does not explicitly teach:
wherein the touch-discernible feedback corresponds to a differential temperature-based touch-discernible feedback.
However, in the same field of endeavor, user-interfaces (Chi, paragraph [0001]), Chi teaches:
	touch-discernible feedback (See FIGS. 4A-4F, illustrating an interface for touch-discernable feedback) corresponds to a differential temperature-based touch-discernible feedback (See paragraph [0028]).
Weinraub contained a device which differed from the claimed device by the substitution of the touch-discernible feedback corresponds to a differential raised shape pattern-based touch- discernible feedback, instead of at least one of a differential temperature-based touch-discernible feedback. Chi teaches the substituted element of touch-discernible feedback corresponds to at least one of a differential temperature-based touch-discernible feedback. Their functions were known in the art to provide tactile feedback by providing localized feedback on a user interface (Comparing Weinraub, FIG. 6A and Chi, FIGS. 4A-4F, both provide feedback to the user by creating touch-discernible feedback at particular nodes of the interface. Therefore, one of ordinary skill in the art would have recognized that the differential temperature-based touch-discernible feedback could have been used in a similar manner within the system of Weinraub). The differential raised shape pattern-based touch- discernible feedback taught by Weinraub could have been substituted with the differential temperature-based touch-discernible feedback taught by Chi (either supplemented or supplanted with temperature-based touch-discernible feedback) and the results would have been predictable and resulted in using nodes with differential temperature in a similar manner to the raised shape pattern-based touch- discernible feedback to indicate positions of objects in a similar manner.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Weinraub in view of Seif (US 20170236330 A1).

Regarding Claim 22, Weinraub does not explicitly teach:
The assistive device according to claim 1, further comprising a view-change button configured to switch between the generation of the first touch-discernible feedback for the front view from the user's perspective and the generation of the second touch- discernible feedback for the rear view from the user's perspective.
However, in the same field of endeavor, devices providing interactive user interfaces (Seif, Abstract and paragraph [0028]), Seif teaches:
a view-change button (See paragraph [0637]) configured to switch between a generation of first feedback for a front view from a user's perspective and a generation of a second feedback for a rear view from the user's perspective (See paragraph [0628] and [0636], disclosing how the user can change the generation of a view of an environment by 180 degrees, where a button can be used, as disclosed in paragraph [0637], to perform this function).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assistive device (as taught by Weinraub) by including a view-change button configured to switch between the generation of the first touch-discernible feedback for the front view from the user's perspective and the generation of the second touch- discernible feedback for the rear view from the user's perspective (as taught by Seif). One of ordinary skill in the art would have recognized that Weinraub already teaches providing the first touch-discernible feedback for the front view from the user's perspective and the second touch- discernible feedback for the rear view from the user's perspective, and that the use of a button to switch between perspectives, as taught by Seif, with regard to a virtual environment could have been applied to Weinraub’s tactile interface in an analogous manner. Doing so would allow the user to manually control the perspective being presented on the interface (See Seif, paragraphs [0628] and [0636]), thereby granting the user greater control over the interface.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, page 14) that Weinraub does not teach the amended limitations of independent claims 1 and 16. The Examiner respectfully disagrees. Specifically, as discussed in the above rejections, paragraph [0082] of Weinraub expressly discloses the plurality of defined regions, including the first and second defined regions, as claimed. Therefore, the Examiner respectfully submits that Weinraub anticipates claims 1 and 16.
	Applicant argues (Remarks, page 15) that Weinraub and Camoriano Gladson do not teach the amended limitation of claim 21. These arguments are moot on the grounds of new rejections. Specifically, Chi has been introduced to render the amended limitation obvious in combination with Weinraub.
	Although Applicant has presented no arguments regarding new claim 22, the Examiner notes that the new limitations are rendered obvious by the introduction of Seif in combination with Weinraub. 
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692